 

 

Case 2:17-cv-00042-JES-UAM Document 80 Filed 11/16/18 Page 1 of 2 PagelD 489

- tt = | }
a

UNITED STATES DISTRICT COURT)" | § £6 19: [ls
MIDDLE DISTRICT OF FLORIDA
FORT MYERS DIVISION -;

KANE PREE, an individual, and BLAKE PREE,
an individual

Civil Action No. 2:17-cv-42
Plaintiff,
Judge: John E. Steele
Vs.
Mag. Judge: Carol Mirano
PICKLE PRO, LLC, a Florida limited liability

corporation, and TODD PREE, an individual AMAZON.COM.DEDC, LLC’S
ANSWER TO WRIT OF
Defendants, GARNISHMENT
and DWT Reference #: COM128443

AMAZON.COM.DEDC, LLC, a Delaware
limited liability corporation

Garnishee.

 

 

1. At the time of this answer, Amazon.com or its affiliates are holding in account the sum

of $3,215.97;

2. Amazon.com and its affiliates are not in possession or control of any tangible or
intangible personal property.
3. Amazon.com and its affiliates are not aware of any other person indebted to the

Defendant or who may be in possession or control of any of the property of the

Defendant.

DATED this 15th day of November, 2018.

Davis Wright Tremaine LLP
Attorneys for Amazon.com.dedc, LLC.

By /s/ Steven P. Caplow
Steven P. Caplow, WSBA #19843
Telephone: (206) 757-8018
Fax: (206) 757-7018

E-mail: stevencaplow@dwt.com

Davis Wright Tremaine LLP
LAW OFFICES

ANSWER TO WRIT OF GARNISHMENT (Civil Action No. 2:1] 7-cv-42) - 1 1201 Third Avenue, Suite 2200
Seattle, WA 98101-3045
206,622,3 180 et 205781 7700 fax

 
mo CO SOD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

Case 2:17-cv-00042-JES-UAM Document 80 Filed 11/16/18 Page 2 of 2 PagelD 490

CERTIFICATE OF SERVICE

I HEREBY CERTIFY that on November 15, 2018, I sent the foregoing via UPS for
filing with the Clerk of the Court and via Certified USPS to Plaintiff's attorney.

Clerk of the Court
2110 First Street
Fort Myers, FL 33901

Clerk of the Court

Benjamin H. Yormak

Yormak Employment & Disability Law
9990 Coconut Road

Bonita Springs, FL 34135

Attorney for Plaintiff
Davis Wright Tremaine LLP
Attorneys for Amazon.com.dedc, LLC.

By /s/ Steven P. Caplow
Steven P. Caplow, WSBA #19843
Telephone: (206) 757-8018
Fax: (206) 757-7018

E-mail: stevencaplow@dwt.com

Davis Wright Tremaine LLP
ANSWER TO WRIT OF GARNISHMENT (Civil Action No. 2:17-cv-42) - 2 10 nhir Avene, Sue 200
206.622 3150 main ‘ 206.757.7700 fax

 

 
